Citation Nr: 0115199	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for essential hypertension 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in February 2000 when it was remanded for 
additional development.


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 2000, he requested a hearing 
before the Board at the RO.  Subsequently, in July 2000, he 
canceled his request for an in-person hearing before the 
Board at the RO, and requested a videoconference hearing at 
the RO before a member of the Board.  Such hearing was 
scheduled for May 31, 2001.  However, on May 29, 2001, the 
veteran requested a postponement of the hearing, because he 
wanted to obtain a deposition from his physician and to 
secure representation from the Disabled American Veterans.

Given the fact that the veteran wants to obtain 
representation prior to the hearing, it is determined that 
good cause has been shown and that pursuant to 38 C.F.R. 
§ 20.704(c) (2000), the veteran should be rescheduled for a 
videoconference hearing before a member of the Board.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
clarify whether he wishes to be 
represented.  If so, he should be 
requested to provide a properly executed 
VA Form 21-22 as provided by 38 C.F.R. 
§ 20.602.

2.  The RO should schedule the veteran 
for a videoconference hearing before a 
member of the Board at the soonest 
available opportunity, with notice 
provided to both the veteran and his 
representative.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



